DETAILED ACTION
This office action is in response to the communication received on 10/10/2022 concerning application no. 16/548,607 filed on 08/22/2019.
Claims 1-4, 6-8, 10 and 19-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 10/10/2022, with respect to the 112(d) rejection have been fully considered and are persuasive.  The 112(d) rejection of claim 19 has been withdrawn. 

Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive. 
Applicant argues that the underlying problem should be considered for the claimed invention. Applicant argues one with ordinary skill in the art would not be led to combining Futrell and Walker. Applicant argues that the rationale to combine Walker with Futrell is unsatisfactory as the Futrell’s needle inserted into the and therefore the user would not be able to superimpose the image. Applicant argues that there is no consideration to the first stick access of the needle in the claimed invention.
Examiner disagrees. In response to Applicant's argument that the problem should be considered for the claimed invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, the Applicant in paragraph 0002 has stated “Accessing the patients vasculature is a common technique, but also one that continues to be problematic and require the use and loss of multiple needles or catheters in failed cannulation attempts”. This problem of that Applicant argues has to be considered has been addressed. Futrell, in paragraph 0001, has stated that the application is directed “generally and in various embodiments to systems and methods for illuminating materials, such as materials contained within a human or animal body, to enable visualization of the materials and/or to provide a therapeutic effect thereto” and paragraph 0041 teaches “For example, where these methods fail to collect enough tissue because the intended target is missed, enhancing the observable area by retro-illumination may better define the target areas and allow for more selective extraction at multiple points” That is, the Applicant’s problem is addressed as finding the vasculature is being performed to target the intended target and avoid missing. Illumination of Futrell resolves this. Walker, in col. 2, lines 25-38 and col. 15 lines 38-40, also teaches that the ultrasound imaging is performed for visualization of the target in a precise and accurate manner. Again, such a visualization would reduce the problem of missed attempts given that visualization would mean one with ordinary skill in the art would know where to look. Finally, even Ball addresses the same problem as the Applicant as Ball states in paragraph 0158 “In some embodiments the visible light source 113 provides visible illumination of the imaging target 106 to better facilitate inspection or interaction with the imaging target 106, such as insertion of a needle at the imaging target 106”. So, in addition to all three references addressing Applicant’s problem, they are all analogous to one another as they all utilize light and ultrasound information to precisely and accurately target patient anatomy. Assuming, arguendo, that such commonality was not present, Chen, in its abstract teaches that the combination of infrared and ultrasound provides “significant improvements in first-stick accuracy and completion time compared to unassisted and image-guided manual venipuncture techniques”. This addresses that obvious fact that visualizing the target before insertion will help in first stick procedures. 
In response to applicant's argument that one with ordinary skill in the art would not be led to combining Futrell and Walker for the first-stick procedure, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, as noted above and in detail in the rejection below, Ball is capable of providing the facilitating first stick procedures given that it performs visualization before insertions and that Chen has already established that light and ultrasound combined improve first-stick accuracy by 100%. Also, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, the discussion about superimposition of the images for needle in both the prior action, filed 07/20/2022 and in the instant action, are addressed by Ball as discussed below. Furthermore, the reason Walker is discussed is to show that Applicant that the idea of detecting light and combining and displaying it with ultrasound is not novel. It is obvious. Walker’s Col. 15, lines 28-37, teach that the electronic display is able to show the used image with the optical sample volume and its properties. The prior action, filed 07/20/2022 and the instant action have established that Walker is silent on the needle being present on the displayed image. But that is why Ball has been cited. Ball, teaches that the light and ultrasound images are overlaid for needle guidance. Applicant’s argument that a needle cannot be tracked with a bi-modal light and ultrasound system is not persuasive given that is what is claimed (and that is why the rejection has made as such) and also because it is well known that in fact a needle can be tracked with a bi-modal light and ultrasound system as that is what Ball and Chen are teaching. Also, Applicant’s arguments about adjusting the optical source and detector are not persuasive as the claims do not require a source and detector to remain stationary or move. Walker, has been cited for the bi-modal form of imaging of biological tissue as the claims require. Assuming, arguendo, that such an interaction of the needle with the optical detectors was an issue, Chen teaches a bi-modal system that is operating with a needle. This shows that a needle does not interfere with the quality of light based information collection.
Applicant’s argument that there is no consideration to the first stick access of the needle in the claimed invention is not persuasive. Applicant cites MPEP 2141.01(III) without elaboration on how Examiner has overlooked at the claim as a whole. Examiner in the previous action had noted that “MPEP 2111.02(11), recites ‘If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction’. Therefore, the preamble merely states the purpose or intended use, the preamble is not considered to be a limitation and is not considered to be of significance to claim construction. Furthermore, it should be noted that the language states that the system is “configured to facilitate”. This claim element is establishing that the system is able to be used in first-stick vascular access and is not necessarily facilitating in all cases. It should also be noted that Futrell teaches the implementation of the radiation source on a medical instrument that can be a needle and allows for real-time information of the instrument in relation to the tissue. Given that the information is given in real time with the needle position information that is used in the vasculature, it is configured to facilitate first insertion”. In the claims filed 10/10/2022, the discussion of first stick has been incorporated into the body of claim 1. The claims have been interpreted as discussed below. 
Examiner maintains the rejection now further supported by Chen.

Claim Interpretation
Claim 1, lines 15-18, recite “for facilitating first-stick vascular access of the patient with the needle through visualization of the needle on the ultrasound image as it is inserted into a vessel of the biological tissue to gain the vascular access”. The “for facilitating” language indicates intended use language and it is not incorporating structural language into the apparatus claim beyond the display in line 12, the needle in line 8, and the ultrasound information of the ultrasound probe in line 3. Given the lack of further structural limitations to the claim in the element in question, the element is interpreted as intended use for purposes of prosecution. Note: Should this element not be considered intended use, the limitation states “for facilitating first-stick vascular access” and would be only actively and exclusively claiming the very first insertion of the needle into the vasculature.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Futrell (PGPUB No. US 2010/0016729) in view of Walker et al. (US Patent No. 6,690,958) further in view of Ball et al. (PGPUB No. US 2015/0257735) supported by Chen ("Image Guided Robotics for Autonomous Venipuncture", Rutgers University, pages 1-256).

Regarding claim 1, Futrell teaches an imaging system (Paragraph 0044 teaches that the radiation source can be integrated into a needle and Fig. 1A shows it at the distal end of the instrument 15. Paragraph 0039 teaches that the illumination provides real time information of the instruments relationship to the tissue and enables navigation beneath the skin), comprising: 
an emitter configured for emitting at least biological tissue-penetrating infrared light into a biological tissue of the patient, the emitter disposed in a distal tip of a needle (Paragraph 0012 teaches a medical system with a radiation source 25 that is illuminating material 25 and the light is passed through the skin 30 to the external sensor 15. See Fig. 1A which shows the radiation source at the distal end of the medical instrument 10. Paragraph 0019 teaches that the radiation source functions with infrared light. Paragraph 0037 teaches that the radiation source can be placed inside hollow organs like vessels. Paragraph 0011 teaches that the illumination can be used on blood, heart tissues, adipose tissues, skin tissues, etc. Paragraph 0044 teaches that the radiation source can be integrated into a needle and Fig. 1A shows it at the distal end of the instrument 15).
However, Futrell is silent regarding a system, comprising:
an ultrasound probe including a head configured for placement against skin of a patient, the ultrasound probe for producing and receiving ultrasound signals from the patient; 
a light detector in a distal portion of the ultrasound probe configured to detect any of the infrared light illuminating structures and boundaries between the structures within the biological tissue; and 
a display configured to provide an ultrasound image including a position of the distal tip of the needle superimposed thereover in accordance with ultrasound information from the ultrasound probe and light-based information from the light detector for facilitating first-stick vascular access of the patient with the needle through visualization of the needle on the ultrasound image as it is inserted into a vessel of the biological tissue to gain the vascular access.  
	In an analogous imaging field of endeavor, regarding diagnostic procedures with infrared radiation, Walker teaches a system,
an ultrasound probe including a head configured for placement against skin of a patient (Col. 3, lines 14-18, teach that the measurements are taken through the skin. Fig. 1 shows the probe placed over a subject’s abdomen. Col. 4, lines 61-67, teach that the probe is placed on the patient skin), the ultrasound probe for producing and receiving ultrasound signals from the patient (Col. 4, lines 61-67, teaches that the ultrasound transducer 106 receives and ultrasound sample volume 114); and
a light detector in a distal portion of the ultrasound probe configured to detect any of the infrared light illuminating structures and boundaries between the structures within the biological tissue (Fig. 1 shows the detector 104 receiving light and placed on the distal end of the optical acoustic diagnostic apparatus 100 that includes the transducer 106. Col. 4, lines 27-29, teaches that the tissue is illuminated with light. Abstract teaches that the optical sample covers the biological tissue of vessels. Fig. 8 shows the boundary of the skull 818 being differentiated from the other anatomical tissue); and
a display configured to provide an enhanced ultrasound image including ultrasound information from the ultrasound probe and light-based information from the light detector (Col. 15, lines 28-37, teach that the electronic display is able to show the used image with the optical sample volume and its properties. Col. 2, lines 61-65, teach the combined optical sample volume and ultrasound image display enables a clinician to use the electronic display to accurately position the optical sample volume through a desired tissue portion. See Fig. 7. Fig. 1 shows the detector receiving light illuminated sample volume 116 and the ultrasound 106 imaging in the ultrasound volume 114).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Futrell with Walker’s teaching of an ultrasound probe with a light detector and a display that shows an enhanced ultrasound image. This modified apparatus would allow for a user with a superimposed image on the electronic graphics display that enables or facilitates the capability of a clinician to accurately position the optical sample volume through the desired tissue (Col. 3, lines 10-13 and Abstract of Walker). Furthermore, the positioning is precise (Col. 2, lines 66-67 of Walker). Furthermore, “illuminating materials, such as materials contained within a human or animal body, to enable visualization of the materials and/or to provide a therapeutic effect thereto” (Paragraph 0001 of Futrell).
However, Walker is silent regarding a system, comprising:
a display configured to provide an ultrasound image including a position of the distal tip of the needle superimposed thereover in accordance with ultrasound information from the ultrasound probe and light-based information from the light detector for facilitating first-stick vascular access of the patient with the needle through visualization of the needle on the ultrasound image as it is inserted into a vessel of the biological tissue to gain the vascular access.  
	In an analogous imaging field of endeavor, regarding diagnostic procedures with infrared radiation and ultrasound, Ball teaches a system, comprising:
a display configured to provide an ultrasound image including a position of the distal tip of the needle superimposed thereover in accordance with ultrasound information from the ultrasound probe and light-based information from the light detector for facilitating first-stick vascular access of the patient with the needle through visualization of the needle on the ultrasound image as it is inserted into a vessel of the biological tissue to gain the vascular access (Paragraph 0158 teaches that the visible light and the illumination allows for the observation of the needle’s insertion at the imaging target. Paragraph 0159 teaches that the system is able to perform the imaging and the accessing of the patient vein with a needle. Paragraph 0060 teaches that the light emission can be from 700-1100 nm. Paragraph 0168 teaches that the display can display an overlaid image of the ultrasound and light reflection. Paragraph 0179 teaches that the ultrasound and NIR are performed to image a target area. Paragraph 0167 teaches that the imaging is performed for initial insertion of a catheter. This shows that Ball is aware that imaging is perform before insertion of a medical instrument. Paragraph 0179 teaches that the imaging is performed to identify a satisfactory vein for access by a tool like a needle or a catheter. This is further evidence that the teachings of Ball can be utilized in a first insertion of the needle. Ball even states in paragraph 0179 that the vein can be capture before accessing the vein with a needle or catheter. The paragraph talks about the utilization of NIR and ultrasound and storing the association of the image).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Futrell and Walker with Ball’s teaching of an enhanced image with the needle position with ultrasound and light information. The utilization of NIR and ultrasound in combination for needle guidance is well known in both manual and robotic systems for first stick procedures (Abstract of Chen). This combination is for “significant improvements in first-stick accuracy and completion time compared to unassisted and image-guided manual venipuncture techniques” (Abstract of Chen). The use of and the display of NIR and ultrasound is important as the “use of NIR+US guidance was observed to increase first-stick accuracy compared to unassisted cannulation, most notably in difficult conditions, i.e., small vessels, low elasticity, and dark skin tone.” (Page 61 of Chen). Given that (1) Ball is aware that imaging can be performed before insertion (Paragraph 0167 and 0179); (2) Chen teaches that the combination of NIR and ultrasound imaging yields 100% accuracy on first stick procedures for needle guidance; and (3) it is intuitive that one would want to observe the target before actually puncturing the patient’s skin it would be obvious to one with ordinary skill in the art that the display of overlaid images can be used in first stick procedures. Furthermore, modified system would allow for more effective viewing of images (Abstract of Ball). Furthermore, the addition of the light information allows for the depth and quality of the produced image to be improved (Paragraph 0156 of Ball).

Regarding claim 2, modified Futrell teaches the system in claim 1, as discussed above.
	Futrell further teaches a system, wherein the emitter is configured to emit the infrared light within a range of wavelengths between 780 nm and 3000 nm (Paragraph 0019 teaches that the radiation source is able to function in the infrared spectrum and the emission source can be an LED. Paragraph 0019 teaches that the radiation source is able to function in the infrared spectrum. Table 1 shows that the infrared light is at 880 or 940 nm).

Regarding claim 3, modified Futrell teaches the system in claim 1, as discussed above.
	Futrell further teaches a system, wherein the emitter includes a light source configured to produce the infrared light (Paragraph 0019 teaches that the radiation source is able to function in the infrared spectrum and the emission source can be an LED. LED stands for light emitting diode).

Regarding claim 6, modified Futrell teaches the system in claim 1, as discussed above.
	However, Futrell is silent regarding a system, wherein the ultrasound image is enhanced with the light-based information from the light detector in accordance with whether the infrared light illuminates the biological tissue above the vessel, within the vessel, or below the vessel.  
In an analogous imaging field of endeavor, regarding diagnostic procedures with infrared radiation, Walker teaches a system, wherein the ultrasound image is enhanced with the light-based information from the light detector in accordance with whether the infrared light illuminates the biological tissue above the vessel, within the vessel, or below the vessel (Col. 15, lines 28-37, teach that the electronic display is able to show the used image with the optical sample volume and its properties. Col. 2, lines 61-65, teach the combined optical sample volume and ultrasound image display enables a clinician to use the electronic display to accurately position the optical sample volume through a desired tissue portion. Abstract teaches that the optical sample volume in biological tissue or vessels. See Fig. 7).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Futrell with Walker’s teaching of light that illuminates above, within, or below a vessel. This modified apparatus would allow for a user with a superimposed image on the electronic graphics display that enables or facilitates the capability of a clinician to accurately position the optical sample volume through the desired tissue (Col. 3, lines 10-13 and Abstract of Walker). Furthermore, the positioning is precise (Col. 2, lines 66-67 of Walker).

Regarding claim 19, modified Futrell teaches the system in claim 1, as discussed above.
Futrell further teaches a system, wherein the emitter is incorporated into the distal tip of the needle (Paragraph 0012 teaches a medical system with a radiation source 25 that is illuminating material 25 and the light is passed through the skin 30 to the external sensor 15. See Fig. 1A which shows the radiation source at the distal end of the medical instrument 10. Paragraph 0019 teaches that the radiation source functions with infrared light. Paragraph 0037 teaches that the radiation source can be placed inside hollow organs like vessels. Paragraph 0011 teaches that the illumination can be used on blood, heart tissues, adipose tissues, skin tissues, etc. Paragraph 0044 teaches that the radiation source can be integrated into a needle and Fig. 1A shows it at the distal end of the instrument 15).

Regarding claim 21, modified Futrell teaches the system in claim 1, as discussed above.
However, the combination of Futrell and Walker is silent regarding a system, wherein the display is further configured to depict the needle relative to the vessel in accordance with the ultrasound image, thereby assisting a clinician in determining when the distal tip of the needle is disposed within the vessel.
In an analogous imaging field of endeavor, regarding the use of ultrasound and light in needle operations, Ball teaches a system, wherein the display is further configured to depict the needle relative to the vessel in accordance with the ultrasound image, thereby assisting a clinician in determining when the distal tip of the needle is disposed within the vessel (Paragraph 0158 teaches that the visible light and the illumination allows for the observation of the needle’s insertion at the imaging target. Paragraph 0159 teaches that the system is able to perform the imaging and the accessing of the patient vein with a needle. Paragraph 0060 teaches that the light emission can be from 700-1100 nm. Paragraph 0168 teaches that the display can display an overlaid image of the ultrasound and light reflection. Abstract teaches that the user is observing the display of images).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Futrell and Walker with Ball’s teaching of an enhanced image with the needle position with ultrasound and light information. This modified system would allow for more effective viewing of images (Abstract of Ball). Furthermore, the addition of the light information allows for the depth and quality of the produced image to be improved (Paragraph 0156 of Ball).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Futrell (PGPUB No. US 2010/0016729) in view of Walker et al. (US Patent No. 6,690,958) further in view of Ball et al. (PGPUB No. US 2015/0257735) further in view of Yelin (PGPUB No. US 2018/0344228).

Regarding claim 4, modified Futrell teaches the system in claim 1, as discussed above.
	However, the combination of Futrell, Walker, and Ball is silent regarding a system, further including a light source configured to produce the infrared light and a fiber optic cable distally extending from the light source configured to communicate the infrared light between the light source and the emitter.  
In an analogous imaging field of endeavor, regarding the use of infrared radiation for vessel measurements, Yelin teaches a system, further including a light source (Light source 102), configured to produce the infrared light (Paragraph 0079 teaches that infrared is used), and a fiber optic cable distally extending from the light source configured to communicate the infrared light between the light source and the emitter (Paragraph 0079 teaches that infrared is used. Paragraphs 0080-0081 teaches that the light is projected at the tissue surface 110. Fig. 2A shows the multi-mode fiber connecting from the distal end of the light source and connecting to the lens 108. Abstract teaches the optical fibers are used).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Futrell, Walker, and Ball with Yelin’s teaching of the use of a light source that is connected to a fiber optical cable for emission. This modified apparatus would provide the user with the ability to analyze reflection spectra to extract the ratio of deoxyhemoglobin to oxyhemoglobin and to determine their absolute concentration for computing total hemoglobin levels (Abstract of Yelin). Furthermore, the optical method is simple for measuring hemoglobin level in blood vessels (Paragraph 0008 of Yelin).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Futrell (PGPUB No. US 2010/0016729) in view of Walker et al. (US Patent No. 6,690,958) further in view of Ball et al. (PGPUB No. US 2015/0257735) further in view of Takayama et al. (PGPUB No. US 2016/0270662).

Regarding claim 7, modified Futrell teaches the system in claim 1, as discussed above.
	However, the combination of Futrell, Walker, and Ball is silent regarding a system, wherein the ultrasound image is enhanced with the light-based information from the light detector in accordance with absorption spectra of the biological tissue, the absorption spectra having absorption peaks indicative of various tissue components.  
In an analogous imaging field of endeavor, regarding the multi-modal use of ultrasound and infrared, Takayama teaches a system, wherein the ultrasound image is enhanced with the light-based information from the light detector in accordance with absorption spectra of the biological tissue, the absorption spectra having absorption peaks indicative of various tissue components (Paragraph 0009 teaches that the ultrasound is used to image the living body that is undergoing optical measurement. The light absorption spectra of oxygenated hemoglobin and deoxygenated hemoglobin is obtained. A higher deoxygenated hemoglobin ratio is associated with malignant tumor regions compared to healthy tissue. The light used in this measurement is infrared. The oxygenated and deoxygenated hemoglobin ratios are associated with the tissue being healthy or tumorous. Fig. 18 shows the absorption spectra of the oxygenated hemoglobin and deoxygenated hemoglobin and shows the peak regions).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Futrell, Walker, and Ball with Takayama’s teaching of light illumination to determine tissue types. This modified apparatus would allow a user to increase the amount of measurement data while easily and accurately measuring the relative position of an ultrasonic probe at the time of biometrical measurement when guiding the position of the probe (Paragraph 0014 of Takayama). Furthermore, it is improved in terms of the implementation of a multiple light source scheme in order to solve the problem that the amount of light absorbed changes (Paragraph 0012 of Takayama). The utilization of the absorption spectra allows for the determination of if the tissue is healthy of tumorous.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Futrell (PGPUB No. US 2010/0016729) in view of Walker et al. (US Patent No. 6,690,958) further in view of Ball et al. (PGPUB No. US 2015/0257735) further in view of Takayama et al. (PGPUB No. US 2016/0270662) further in view of Zuzak et al. (PGPUB No. US 2010/0056928).

Regarding claim 8, modified Futrell teaches the system in claim 7, as discussed above.
	However, the combination of Futrell, Walker, Ball, and Takayama is silent regarding a system, wherein a processor in a console of the imaging system determines that the vessel being accessed is arterial or venous in accordance with a proportion of oxyhemoglobin and deoxyhemoglobin detected in the absorption spectra by way of the absorption peaks for oxyhemoglobin and deoxyhemoglobin.
In an analogous imaging field of endeavor, regarding the diagnostic use of infrared, Zuzak teaches a system, wherein a processor in a console of the imaging system determines that the vessel being accessed is arterial or venous in accordance with a proportion of oxyhemoglobin and deoxyhemoglobin detected in the absorption spectra by way of the absorption peaks for oxyhemoglobin and deoxyhemoglobin (Paragraph 0310 teaches that the percentage of oxyhemoglobin in association to the spectrum is observed and the darker pixels are indicating venous structures and the brighter structures are indicating artery. Paragraph 0244-0025 are observing deoxyhemoglobin in relation to the oxyhemoglobin. Paragraph 0283 teaches that the peaks of oxyhemoglobin and deoxyhemoglobin was selected and used for imaging purposes in the visible region. Abstract teaches that the processor is used in controlling the illumination source and the output of images).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Futrell, Walker, Ball, and Takayama with Zuzak’s teaching of classifying arteries and veins based on absorption spectra. This modified apparatus would allow a user to generate a real-time processed image that is color-coded based on matching the reflectance of each pixel in an image to known reflectance spectra (Paragraph 0002 of Zuzak). Furthermore, this modified apparatus allows for in vivo detection and evaluation of diseases and disorders (Paragraph 0003 of Zuzak).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Futrell (PGPUB No. US 2010/0016729) in view of Walker et al. (US Patent No. 6,690,958) further in view of Ball et al. (PGPUB No. US 2015/0257735) further in view of Desjardins (PGPUB No. US 2016/0038119).

Regarding claim 10, modified Futrell teaches the system in claim 1, as discussed above.
	However, the combination of Futrell, Walker, and Ball is silent regarding a system, wherein the emitter is incorporated into a distal end of a stylet, which, in turn, is disposed within a lumen of the needle.
	In an analogous imaging field of endeavor, regarding ultrasound based needle guidance, Desjardins teaches a system, wherein the emitter is incorporated into a distal end of a stylet, which, in turn, is disposed within a lumen of the needle (Paragraph 0072 teaches that the stylet 120 fits inside the cannula and they form the needle. Paragraph 0073 teaches that the optical fiber generates light and paragraph 0074 teaches that the optical fiber can be integrated into the stylet. Fig. 3 shows the optical fiber at the end of the stylet).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Futrell, Walker, and Ball with Desjardins’s teaching of a stylet with a light source. This modified system would allow for the reduction in the clutter in the vicinity of the patient and the reduction of risk of instrumental damage (Paragraph 0074 of Desjardins). Furthermore, the modification allows for minimal compromise to scanning speed (Paragraph 0012 of Desjardins).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Futrell (PGPUB No. US 2010/0016729) in view of Walker et al. (US Patent No. 6,690,958) further in view of Ball et al. (PGPUB No. US 2015/0257735) further in view of Aharoni et al. (PGPUB No. US 2016/0256101).

Regarding claim 20, modified Futrell teaches the system in claim 6, as discussed above.
	However, the combination of Futrell, Walker, and Ball is silent regarding a system, wherein illumination of the biological tissue above the vessel but not the vessel itself indicates the vessel has not been penetrated by the needle, illumination of the biological tissue within the vessel but not the biological tissue around the vessel indicates the needle has penetrated and is disposed within the vessel, and illumination of the biological tissue below the vessel but not the vessel itself indicates the needle has passed completely through the vessel
	In an analogous imaging field of endeavor, regarding light emitting needles used for insertion in the vessels, Aharoni teaches a system, wherein illumination of the biological tissue above the vessel but not the vessel itself indicates the vessel has not been penetrated by the needle (Paragraph 0035 teaches that the surrounding tissue is illuminated to be brighter than the dark patterns that are associated by the veins. This dark pattern is due to light absorption by the blood in the veins. Paragraph 0036 teaches that the light from the needle tip allows for visualization. As the light gets closer to the target vein, the vein’s dark pattern contrast increases over the background of light), illumination of the biological tissue within the vessel but not the biological tissue around the vessel indicates the needle has penetrated and is disposed within the vessel (Paragraph 0036 teaches that when the needle is illumination is completely blocked when the needle pierces the wall of the vein as the light is immersed in blood), and illumination of the biological tissue below the vessel but not the vessel itself indicates the needle has passed completely through the vessel (Paragraph 0035 teaches that the surrounding tissue is illuminated to be brighter than the dark patterns that are associated by the veins. This dark pattern is due to light absorption by the blood in the veins. Paragraph 0036 teaches that the light from the needle tip allows for visualization. As the light gets closer to the target vein, the vein’s dark pattern contrast increases over the background of light. Paragraph 0036 teaches that when the needle is illumination is completely blocked when the needle pierces the wall of the vein as the light is immersed in blood. Given that the needle’s insertion in the vein results in the blocking of light around the vein, the needle would again illuminate surrounding tissue once the needle has passed through the vein. This is supported in paragraph 0035’s teaching that that surrounding tissue is brighter than the venous areas).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Futrell, Walker, and Ball with Aharoni’s teaching of the brightness of a vessel to determine the position of the needle with respect to the vessel. This modified system would allow the user to show veins clearly and guide intravenous needles into the vein (Paragraph 0002 of Aharoni). Furthermore, the modification uses efficient light coupling with the light source and optics (Paragraph 0034 of Aharoni).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ma et al. (PGPUB No. US 2011/0245659): Teaches the utilization of ultrasound and the alignment of a probe with a superimposed image for first insertion procedures.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793